Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/23/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (US 7,043,850) in view of Brady (US 8,011,111).
5.	Regarding independent claim 1, Brady discloses a sewing tape measures with print-on anti-slip structure, the sewing tape measure (annotated Fig 1 below, measuring device 10) comprising:
a transparent substrate (Fig 1, planar structure 11) is a rectangular plate body shape (Fig 1, planar structure is rectangular) made of a transparent material (Col.5 lines 57-59, planar structure11 is formed of transparent material), the transparent substrate includes a top surface, a bottom surface and four sides (Fig 1, upper, lower surface and four sides), wherein the four sides are provided with a plurality of scales of equal spacing (Fig 1);
a reference line unit is disposed on one of a top surface or a bottom surface of the transparent substrate, the reference line unit includes a plurality of lateral main reference lines and a plurality of longitudinal main reference lines (Fig 1 and 2, Col.6 lines 3-4, lower surface includes plural markings 12), which are orthogonally staggered to each other (Fig 1). A plurality of secondary reference lines (Fig 1 and 2, elongate side surfaces 24) are arranged equidistantly and in parallel with each other between the adjacent longitudinal main reference lines, the lateral main reference line and the longitudinal main reference line are provided respectively with an identification point at the interlaced position (Fig 1), and a no reference line area (Fig 1) is defined between the adjacent lateral main reference lines, the adjacent longitudinal main reference lines and the adjacent secondary reference lines; and
a plurality of print-on anti-slip parts (Fig 8, elastomeric O-ring 40) are disposed on the bottom surface of the transparent substrate (Fig 8 and 9, elastomeric O-ring 40 is disposed at lower surface 12), and each print-on anti-slip part is printed by the printing ink with an anti-slip property (elastomeric refers to rubber –like properties of polymer that prevent slippage), and 
Brady (US 7,043,850) does not teach thickness of anti-slip part. However, Brady (US 8,011,111) teaches the protruding thickness of each print-on anti-slip part is between 0.05 mm and 0.50 mm (Col. 13, lines 50-53. Thickness of non-slip friction strip is 20 thousandths of an inch ~ 0.5mm); It would have been obvious to one of ordinary skill in the art before the effective date of claimed invention to have modified O-ring of Brady (US 7,043,850) by making it with thickness taught by Brady (US 8,011,111) for user to easily hold fabric in place under measuring device or for preventing slippage of fabric relative to measuring device. 
Brady (US 7,043,085), as modified by Brady (US 8,011,111), as describes above, and further discloses wherein, each print-on anti-slip part is distributed within the range of the no reference line area (Fig 1), and the staggered configuration relationship is formed between the print-on anti-slip part and the lateral main reference line (Fig 1), the longitudinal main reference line and the secondary reference line (Fig 1). 
    PNG
    media_image1.png
    778
    564
    media_image1.png
    Greyscale


Annotated Figure 1

6.	Regarding claim 2, Brady (US 7,043,850), as modified by Brady (US 8,011,111), discloses the limitations of claim 1, as describes above, and further discloses wherein the print-on anti-slip part is composed of thermoplastic polyurethane (elastomeric is a rubber-like polymer that possesses properties similar to TPU).

7.	Regarding claim 3, Brady (US 7,043,850), as modified by Brady (US 8,011,111), discloses the limitations of claim 2, as describes above, and further discloses wherein the plural print-on anti-slip parts are distributed at equal intervals or at different intervals (Fig 1, O-rings 40 are disposed along longitudinal of length of measuring device).

8.	Regarding claim 4, Brady (US 7,043,850), as modified by Brady (US 8,011,111), discloses the limitations of claim 3, as describes above, and further discloses wherein the transparent substrate is provided with a top surface or a bottom surface of the reference line unit (Fig 1), and a seam allowance marking block in the rectangular frame color block type is disposed at the internal contraction interval (Fig 1, Col.7 lines 19-31, rectangular shaped window 16, and notch 16a).

9.	Regarding claim 5, Brady (US 7,043,850), as modified by Brady (US 8,011,111), discloses the limitations of claim 4, as describes above, and further discloses wherein the print-on anti-slip part is also disposed within the seam compensation marking block (Fig 1, there are O-ring 40 are disposed at rectangular shaped window 16).

10.	Regarding claim 6, Brady (US 7,043,850), as modified by Brady (US 8,011,111), discloses the limitations of claim 5, as describes above, and further discloses wherein the reference line unit includes an angle line unit (Fig 11, additional lines 30 at various angles), which includes two 30° graticules, two 45° graticules and two lines 60° graticules, and wherein
the two 30° graticules, the two 45° graticules and the two 60° graticules are arranged symmetrically and mutually staggered (Fig 11).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM V TRUONG whose telephone number is (571)272-7576.  The examiner can normally be reached on Mon-Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA CARTER can be reached on (571)-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAM VU QUANG TRUONG/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723